996 F.2d 319
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HARRY CLATERBOS CO., J.V., Appellant,v.Michael P.W. STONE, Secretary of the Army, Appellee.
No. 92-1471.
United States Court of Appeals, Federal Circuit.
April 30, 1993.

Before RICH, Circuit Judge, SKELTON, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
Harry Claterbos Co., J.V., appeals the decision of the Corps of Engineers Board of Contract Appeals, No. 5226 (April 14, 1992), which denied additional compensation on four claims.   We affirm on the basis of the board's opinion.